Title: To George Washington from James Tilghman, 26 May 1786
From: Tilghman, James
To: Washington, George



Dear Sir
Balt[imor]e May 26th 1786

In looking over poor Tench’s Papers I found a bundle containing principally the letters that passed between him and the N. York committee of correspondence in 1776 I have sealed them up and if you chuse to make them a part of your Collection they shall be sent you by some safe hand I am persuaded you Sir have had a share of the Sorrow his death occasioned pretty extensively—To myself the stroke was most severe For it is but justice to his memory to say that no man ever had a more dutiful and affectionate son—He made a great part of my happiness and his death has clouded my prospects exceedingly His Brother Thomas Ringgold Tilghman has taken his place in Mr Morris’s business here And dare say will be ready and happy to supply it as well as he can in executing your commands here—With my respectful compliments to Mrs Washington I am with great respect & regard Yr Most Obt hble sert

James Tilghman


A letter is just come to hand from an American friend of Tenchs in London, in which your name is mentioned and I take the

Liberty of inclosing you a Copy of the Paragraph If you think it worth your while to say any thing upon the Subject, I will transmit it to the Gentleman who writes the Letter with some degree of Anxiety. I know what pleasure poor Tench would have taken in setting the matter in it’s proper light.
“I have had it in contemplation to write you for sometime past on Subject in which I find my self more and more interested I have endeavored to Shake it off from my mind, because I am persuaded that Genl Washington is too great in himself to be concerned at any calumny and his character too fair and pure to need any defence of mine I have the honor to be introduc’d to a party of Sages of which my Uncle is one that meet regularly at a Coffee house where they discuss politicks or subjects to communicate useful knowledge They are all of extensive knowledge and very sensible one in particular (a Mr Mauduit) is said to have written two of the best Pamphlets that ever appeared in England, is visited and consulted by the greatest personages. Mr Pitt in particular is fond of him and his opinions This Sett often mention our great & good General and commonly in a proper manner But seem to give Credit to a charge exhibited against him by young Asgyl, of illiberal treatment & cruelty towards himself. He alledges that a Gibbet was erected before his prison Window and often pointed in an insulting manner as good, and proper for him to atone for Huddy’s death And many other insults all of whch he believes were countenanced by General Washington who was well inclined to execute the Sentence on him but was restrained by the French General Rochambeau. I have contended that it was entirely owing to the humane procrastination of our General that Capt. Asgill did not suffer the fate allotted him And that it was most happy to Genl W——’s good disposition that the French Court interposed so as to enable him to save Asgill and at the same time keep our Army in temper This affair is stated by Young Asgill and canvassed at the British Court as before related Now Sir not for General Washington’s Sake who, as I observed before, is above it but for mine who take Pride in him as I believe every honest American Must, I request the favour that you would inform me fully on this Subject that I may be enabled to parry the only bad thrust made at our Salvator in my presence.”

